PER CURIAM.
This is an appeal by the father, John Sokol, from the trial court order which makes the mother, Barbara Sokol, the primary residential parent of the parties’ minor child. Although there are certain errors contained in the Report and Recommendations of the General Master, which was ratified by the trial court, our review of the record does not reveal that there was an abuse of discretion in the decision to make the mother primary residential parent. See Canakaris v. Canakaris, 382 So.2d 1197 (Fla.1980); Fullerton v. Fullerton, 709 So.2d 162, 163 (Fla. 5th DCA 1998). The general master correctly applied the criteria of section 61.13, Florida Statutes (1997), in determining who should be the primary residential parent, and the trial court therefore properly ratified the recommendation. We thus affirm the order on appeal. The issue of child support is not ripe for appeal as no specific amount has been awarded at this time.
Affirmed.